DETAILED ACTION
Response to Amendment
This Office Action is responsive to Applicant’s amendment filed May 16, 2022.
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.  
Applicant argues, regarding the 102(a)(1) rejecting of claims 1, 8, 10-11 and 16, that Kasahara utilizes a different arrangement for introducing and processing supervisory messages from the subject matter of the instant invention.  Specifically, Applicant argues, Kasahara relies on an optical transmitter to create the supervisory message.  Applicant cites paragraph [0005] of Kawahara which discloses that a main signal circuit outputs  the main signal bearing transmitted information and an auxiliary signal circuit outputs an auxiliary signal. The two signals are superimposed so that a modulator modulates the multiplexed signal.   Applicant states that in contrast, Applicant’s apparatus and method  utilize an applied pump beam as the light which is modulated by the supervisory information.  Then the modulation as an envelope on the amplified optical signal forms the output from the optical amplifier node.  Examiner disagrees that this is all that Kasahara discloses. 
Kasahara disclose that the (supervisory message data) is applied as an input to the amplifier node as part of the signal along fiber (111). The signal is converted to an electric signal (01)  with photoelectric converter (121), and suppled to the supervisory controller (12). While the Examiner agrees that the supervisory signal originates in the transmitter, the optical amplifier supplies the optical signal including the response optical signal (supervisory signa) to the uplink and downlink transmission fibers (104)  (para. [0061]). Note that  in Fig. 1, the transmission fibers (104) are in between successive optical amplifier nodes (5), so that the supervisory signal  is received as input to the optical amplifier node and constitutes network information between amplifier nodes.   The supervisory information is modulated to be supplied to the pumping laser diode driver (para. [0012]). Then  the pumping laser diode driver (128) drives the pumping laser diode (116) for the optical amplifier in accordance with the modulation signal from the modulator [0013]. When the pump provides gain to the optical amplifier, the modulation appears as an envelope on the amplified optical signal, which is output from the amplifier node. Note:  in these paragraphs of Kasahara, the supervisory signal is referred to as “response signal”, see para. [0013]. Therefore, all the elements of the independent claims are disclosed in Kasahara.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasahara et al. (US 2002/0021473). 
With regard to claim 1,  Kasahara et al. discloses apparatus included within an optical amplifier node (Figs. 2-3) , each amplifying component within the optical amplifier node taking the form of a fiber-based optical amplifier  (6a, 6b) using a pump source (128) for imparting gain onto an optical signal therethrough, the apparatus comprising
a modulator (11)  responsive to supervisory message data (from supervisory controller 12) for generating a modulation output signal applied as an input to a pump driver (128) of a first fiber-based optical amplifier (6a) within the optical amplifier node, forming a modulated pump output for amplifying the optical signal present within the first fiber-based optical amplifier, where the modulation appears as an envelope on the amplified optical signal [0079]; and
a demodulator  (11) coupled to a second fiber-based optical amplifier (6b)  within the optical amplifier node, the demodulator receiving as an input an electrical version of the received optical signal and recovering therefrom the supervisory message data superimposed on the received optical signal para [0056], demodulator receives from photoelectric  converter 121 and supplies it to supervisory controller 12, and (para. [0060], the supervisory signal is superimposed on the main signal)
With regard to claim 11, Kasahara discloses a method of communicating supervisory message data from a first optical amplifier node to a second optical amplifier node, including (para. [0065-0070])  :
receiving supervisory message data in digital form at the first optical amplifier node;
modulating a pump driver circuit with the received supervisory message data to create a modulated output;
applying the modulated output to a pump source associated with a first fiber-based amplifier within the first optical amplifier node, generating a pump output with a modulated optical power;
combining the modulated optical power with an optical signal present in the first fiber-based amplifier;
creating a modulated, amplified optical output from the first fiber-based amplifier; and
transmitting the modulated, amplified optical output to the second optical amplifier node.
With regard to claims 8 and 16, the optical signals are customer (data)  signals.
With regard to claim 10, the demodulator extracts the supervisory signal from the received signal using a filter (para. [0070]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara as applied to claims 1 and 11 above, and further in view of Hamada (US 5,668,658).  Kasahara does not specifically disclose that the modulator comprises a binary FSK modulator for providing a sinusoidal waveform as an input to the pump driver for supervisory message data. However, in the same field of endeavor, Hamada teaches that supervisory signals are provided on an optical signal by converting the (binary) signal ALMi,  using a frequency shift keying (FSK) modulation scheme, with an oscillation wave of frequency fi, to a modulation of the laser driver. The laser driver drives a laser diode in accordance with the FSK modulated oscillation, and the laser diode emits pumping light to a doped fiber optical amplifier (Fig. 2 and 9rd col. lines 14-26). Choosing the modulation scheme taught by Hamada to superimpose the supervisory signal in the optical amplifier node and method of operation of Kasahara  results in the claimed invention. It would have been obvious to one skilled in the art, e. g. an optical engineer, to make this combination because they would have recognized an FSK modulation scheme provides the desired function of superimposing the supervisory signal in a simple way and does not interfere with the normal operation of the amplifier (Hamada, 4th col. lines36-52).
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara  as applied to claims 1 and 11 above, and further in view of Pettitt et al. (US 5,475,385). Kasahara does not disclose that the optical signal present within the first-fiber based optical amplifier comprises amplified spontaneous emission associated with introducing of a pump input. However, Pettitt in the same field of endeavor discloses that when  low frequency modulation is superimposed onto the pump laser of a fiber optic amplifier, the modulation is transferred to the spontaneous emission (and transmitted down the transmission fiber) (2nd col. lines 60-64). Since the amplified spontaneous emission is near the signal frequency, it is easily detected and therefore one skilled in the art, e. g. an optical engineer, would have recognized that modifying Kasahara by modulating the amplified spontaneous emission light instead of a (data) signal light, would provide the function of superimposing a supervisory signal, even in the case when no data signal is present.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara and Hamada as applied to claims 1-2 and 11 above, and further in view of Maini, Handbook of Defence Electronics and Optronics Fundamentals, Technologies and Systems, Wiley  (2018).
With regard to claims 3-4, Kasahara does not disclose details of the FSK demodulator. However,  teaches in the related field of optical signal detection circuits, an FSK demodulator (p. 49, fig. 1.54 a pair of parallel signal paths,  two bandpass filters (one centered on  a first frequency “MARK” and one centered on a second frequency “SPACE”),  an envelope detector disposed at the output of each bandpass filter, and a threshold decision circuit (summation circuit and decision circuit) coupled to the outputs of each envelope detector and providing an output of the original message data.  The configuration taught fulfills the required function of FSK demodulation needed for the operation of the FSK demodulator of Hamada modifying the optical amplifier node of Kasahara.   Therefore, it would have been obvious to one skilled in the art, e. g. an optical or electrical engineer.
With regard to claim 6, it would have been obvious to one skilled in the art to include an on-chip module to store the pair of waveforms operating at the frequencies, for calibration of the device.
With regard to claims 5 and 7, a scaling component to adjust a power level of an envelope to maintain the optical signal power below a predetermined threshold level, e. g. to limit the maximum voltage beyond which circuit components fail,  was notoriously well-known in the art. Therefore, it would have been obvious to include such a scaling component by one skilled in the art, e. g. an optical or electrical engineer.

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Center at https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645